IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-80,879-01


                       EX PARTE JOEY RAY CARABAJAL, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 13-0374-K368 IN THE 368TH DISTRICT COURT
                             FROM WILLIAMSON COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of possession of a controlled substance and sentenced to two years’ imprisonment. He did not appeal

his conviction.

       After Applicant pleaded guilty and was sentenced, a lab report from the Department of Public

Safety revealed that the substance Applicant possessed contained no controlled substances.

Applicant alleges that the lab report shows that he is actually innocent of possession of a controlled
substance.

       The trial court determined that the lab report shows that the “thick purple liquid” Applicant

possessed contained no controlled substances. The trial court concluded that Applicant established

by clear and convincing evidence that no reasonable trier of fact would have convicted him in light

of the new evidence, which demonstrates that he is actually innocent. The trial court recommends

granting relief and the State does not oppose granting relief. Applicant is entitled to relief.

       Relief is granted. The judgment in Cause No. 13-0374-K368 in the 368th Judicial District

Court of Williamson County is set aside, and Applicant is remanded to the Williamson County

Sheriff to answer the charge against him. The trial court shall issue any necessary bench warrant

within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 26, 2014
Do Not Publish